Second, Lopez contends that he was denied the effective

                    assistance of counsel in violation of the Sixth Amendment. As Lopez
                    acknowledges, ineffective-assistance-of-counsel claims generally may not

                    be raised on direct appeal, see Feazell v. State, 111 Nev. 1446, 1449, 906
                    P.2d 727, 729 (1995), and we decline to consider them here because the
                    district court has not held an evidentiary hearing and an evidentiary

                    hearing is necessary to substantiate Lopez's factual allegations,         see

                    Archanian v. State, 122 Nev. 1019, 1036, 145 P.3d 1008, 1020-21 (2006).

                                Third, Lopez contends that the State committed prosecutorial
                    misconduct during closing arguments, vouched for the credibility of the
                    victim, and shifted the burden of proof. Lopez failed to object during

                    closing, and we review for plain error. NRS 178.602; Green v. State, 119

                    Nev. 542, 545, 80 P.3d 93, 95 (2003). Lopez has the burden of establishing

                    that these errors occurred, see Valdez v. State, 124 Nev. 1172, 1188, 196
                    P.3d 465, 476 (2008) (discussing prosecutorial misconduct); Lisle v. State,
                    113 Nev. 540, 553-54, 937 P.2d 473, 481 (1997) (discussing improper
                    vouching and burden shifting), that the errors are plain or clear from the

                    record, and that the errors affected his substantial rights, Green, 119 Nev.
                    at 545, 80 P.3d at 95. In addition to making the statements which Lopez

                    alleges violated his rights, the State specifically told the jury during
                    closing arguments that "it's your job to determine [the victim's]
                    credibility," and on rebuttal that, "we're going to let you decide how
                    credible do you think that person is," and if the jury had any reasonable

                    doubt about whether the victim lied, that "reasonable doubt entitles the

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    et),
                 Defendant to a not guilty verdict." Having reviewed the closing
                 arguments in their entirety, we conclude that if there is any error, it is not
                 plain or clear from the record, and Lopez has not demonstrated that it
                 affected his substantial rights. Therefore, we
                             ORDER the judgment of conviction AFFIRMED.


                                                                                      J.
                                                     Pickering



                                                               °t=2" J.
                                                     Parrqguirre
                                                              k.   A


                                                     Saitta


                 cc: Hon. Valerie Adair, District Judge
                      Carmine J. Colucci & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1047A    e